DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Because the 7/22/2021 claim amendments are responsive, the 35 USC § 112 rejections in the 4/7/2021 Non-Final Action are withdrawn.
Claims 30-34 are newly submitted. Claims 4, 6, 10-18, 22, 24, and 28 were previously canceled. Claims 1-3, 5, 7-9, 19-21, 23, 25-27, and 29-34 are pending.

Response to Arguments
Applicant's arguments filed 7/22/2021 with respect to claim(s) 1, 19, and 27 have been considered but are moot because the new ground of rejection does not rely on any combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that the prior art of record fails to teach limitations of the claims as amended (remarks at 9). Because these limitations are introduced through amendment, they are addressed in the art rejection below.
Applicant asserts that CUI does not disclose the pressure in remote plasma cleaning (remarks at 9). This is not persuasive. CUI states: “The reactive etchant species formed in the remote chamber are then transported into the substrate processing chamber by a pressure gradient formed by a mechanical (e.g., roughing) pump that keeps pressure within the chamber 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
Claim 8 recites “wherein the second pressure is greater than the first pressure in order to increase the Si concentration in the second reactant gas.” The specification does not discuss this limitation. The most relevant passage is para 0017, which states “In some embodiments, the second pressure setting can be also greater than the first pressure setting in order to provide the reactant gas with a higher concentration,” but the specification does not discuss wherein the second pressure is greater than the first pressure in order to increase the Si concentration in the second reactant gas. Thus the limitation is new matter.
Claims 8, 26, 29, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “the Si concentration” at line 4. There is insufficient antecedent basis for this limitation in the claim. It should be “the semiconductor material concentration.”
Claim 26 recites “a first pressure,” “a second pressure,” and “the first pressure” at line 2-4. It’s unclear if these are the same as the first pressure and the second pressure recited in claim 19. For examination purpose, they are interpreted as the same.
Claim 29 recites “a first pressure,” “a second pressure,” and “the first pressure” at line 2-3. It’s unclear if these are the same as the first pressure and the second pressure recited in claim 27. For examination purpose, they are interpreted as the same.
Claim 32 recites “the deposition reaction chamber” at line 3. There is insufficient antecedent basis for this limitation in the claim. It should be “the semiconductor processing
Claim 33 recites “wherein automatically switching off RF power . . .” at line 1-3. It’s unclear how this clause relates to the method of claim 1. For examination purpose, it’s interpreted as “wherein the method comprises automatically switching off RF power . . . .”
Claim 34 recites “wherein automatically switching off RF power . . .” at line 1-3. It’s unclear how this clause relates to the method recited in claim 19. For examination purpose, it’s interpreted as “wherein the method comprises automatically switching off RF power . . . .”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-9, 19, 21, 23, 26, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over CUI (US Patent 7588036), in view of CHEN (Chinese Publication CN103374710, as provided in 8/18/2020 IDS and translated by Espacenet) and WU (US PGPUB 20060017043).
Regarding claim 1, CUI teaches a method for cleaning a deposition reaction chamber (abstract, claims 1-22, col. 1 line 54 to col. 2 line 5, col. 3 line 17-55, fig. 2). CUI’s method comprises: 
performing a plasma-assisted cleaning process to clean tube deposits formed on an inner surface of the deposition reaction chamber (claims 1, 6, 15; col. 3 line 22-30; step 6 in fig. 2), wherein the plasma-assisted cleaning process comprises: 
providing a first reactant gas to a remote plasma source chamber to generate a plasma (flowing a first etchant gas including a first fluorine-containing source into a remote plasma source ("RPS"), e.g., system 150, fig. 6A, to form reactive species, claims 1, 6, 15; col. 3 line 22-30), wherein the plasma comprises a fluorine-containing radical (using fluorine-containing gas to generate fluorine species, claims 1, 6, 15; col. 3 line 22-30); 
providing the plasma from the remote plasma source chamber to the deposition reaction chamber to clean the tube deposits (transporting the reactive species into the CVD substrate processing chamber to remove unwanted deposition, claims 1, 6, 15; col. 3 line 22-30);
performing a chemical cleaning process by providing a second reactant gas directly to the deposition reaction chamber (flowing a second etchant gas including a second fluorine-containing source into the CVD substrate processing chamber, claims 1, 6, 15; col. 3 line 31-34; step 8 in fig. 2), without going through the remote plasma source (second etchant gas flows directly from gas source into CVD chamber, col. 3 line 41-44; flow of first etchant gas into RPS 
wherein the plasma-assisted cleaning process is performed at a first pressure (see col. 4 line 9-13, when transferring reactive etchant species from the RPS to the substrate processing chamber, the pressure in the chamber is kept at about 1-5 Torr) and the chemical cleaning process is performed at a second pressure (see col. 4 line 13-16, in the in-situ plasma cleaning process, pressure in the chamber is kept at 5-100 mTorr).
A person having ordinary skill in the art would understand that CUI’s plasma-assisted cleaning process involves remote plasma activation of the first reactant gas, and CUI’s chemical cleaning process involves in-situ plasma activation of the second reactant gas.
As explained above, CUI teaches switching from the plasma-assisted cleaning process to the chemical cleaning process, which includes stopping the flow of the first etchant gas into RPS and starting the flow of the second etchant gas directly into the CVD chamber. And because CUI’s controller 160 controls the operations of system 110 through computer program(s) (col. 9 line 7-18), it's reasonably expected that the switching operation would be performed automatically.
To stop the flow of the first etchant gas into RPS, it’s reasonably expected that a first outlet valve (the structure denoted by reference number 135E in fig. 6A-6B, or a mass flow controller, col. 7 line 45-57) would be closed.
To start the flow of the second etchant gas directly into the CVD chamber, it’s reasonably expected that valves on the gas lines—lines that connect the gas sources 138(a)-138(n) to the 
opening a bypass valve (e.g., valves 143A-143C, fig. 6A-6B) that bypasses the remote plasma source and directly couples a gas to the deposition reaction chamber (valves 143A-143C are on such gas lines and the valves bypass RPS 150, see fig. 6A-6B), and 
opening a second outlet valve (e.g., the structure(s) denoted by reference numbers 135A-135D in fig. 6A-6B, or a mass flow controller, col. 7 line 45-57, through which the second etchant gas flows through, see fig. 6A-6B) that supplies the second reactant gas to the bypass valve (second etchant gas from a gas source flows through the second outlet valve, as explained above, and then flows through one or more of valves 143A-143C, as explained above) to supply the second reactant gas directly to the deposition reaction chamber (as explained above).
Although CUI does not explicitly teach closing a first input valve to the remote plasma source, it’s well known in the substrate-processing art to use input valves on gas lines to control gas flow. For example, CUI already teaches valves 143A-143C on gas lines between gas sources and CVD chamber (as explained above); those valves are positioned near inlets or inputs of CVD chamber 113, and they can be opened or closed to control gas flow (as explained above). Similar to CVD chamber 113, RPS 150 also has a cavity or chamber 153 (see fig. 6A, col. 8 line 53-58).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify CUI to incorporate an input valve to the remote plasma source (e.g., RPS 150) and closing that input valve when switching from first etchant gas to second etchant gas (as explained above), with reasonable expectation of controlling gas supply into the RPS, for several reasons. First, duplication of parts is considered obvious. MPEP § 2144.04.VI.B. CUI already teaches several input valves near a chamber’s input. Second, input See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, an input valve to RPS 150 (which has a cavity or chamber) as incorporated would still perform the same function of controlling gas flow, yielding predictable results.
CUI does not explicitly teach: 
“determining a semiconductor material concentration in an exhaust gas produced by the plasma-assisted cleaning process”;
performing the chemical cleaning process “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold”;
opening and closing those valves in the switching operation “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold”;
“wherein the second pressure is greater than the first pressure.”
CHEN teaches a method of removing deposits in a CVD chamber and the method comprises switching from a remote plasma cleaning process to an in-situ plasma cleaning process, just like CUI and the present application. Thus CHEN is analogous. CHEN teaches determining a semiconductor material concentration in an exhaust gas produced by the plasma-assisted cleaning process (during the remote plasma cleaning process, detecting the amount of reaction products in the reaction tail gas of the cleaning gas in the reaction chamber, e.g., para. 0019-20, 0041, 0049, 0093-94, 0104, 0135-36, 0156, 0159; for example, fluoride ions produced by remote plasma can react with silicon deposits to form silicon fluoride, para. 0088, 0094, 0098, 0136, 0156). CHEN also teaches when the semiconductor material concentration is determined to be equal to or below a predetermined threshold, switching from the remote plasma cleaning 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify CUI to incorporate determining a semiconductor material concentration in an exhaust gas produced by the remote plasma cleaning process and performing the chemical cleaning process when the semiconductor material concentration is determined to be equal to or below a predetermined threshold (as taught by CHEN), with reasonable expectation of cleaning the chamber, for several reasons. First, both CUI and CHEN recognize that remote plasma’s cleaning effect decreases over time and struggles to remove the last remnants of deposits (see, e.g., CHEN at fig. 1, col. 2 line 46 to col. 3 line 4; CUI at para. 0095, 0136, 0157). In other words, the remote plasma cleaning process should be switched to another process at a certain point or time in the overall chamber cleaning operation. CUI teaches that the time at which remote plasma cleaning becomes ineffective (and should be switched) is related to the amount of reaction products in the reaction tail gas (para. 0095, 0136, 0157); a person having ordinary skill in the art would understand that this allows cleaning time to be tailored to actual conditions inside the chamber. Likewise, CHEN also recognizes that cleaning time can depend on parameters such as the kind and amount of residue being cleaned away (col. 5 line 28-33). Given these teachings, a skilled artisan would’ve been motivated to incorporate determining a semiconductor material concentration in an exhaust gas produced by the remote plasma cleaning process and performing the chemical cleaning process when the semiconductor material concentration is determined to be equal to or below a predetermined See KSR, 550 U.S. at 415-421; MPEP § 2143, A. In the resulting combination, the opening and closing of valves in the switching operation (as explained above) would also occur when the semiconductor material concentration is determined to be equal to or below a predetermined threshold.
The combination of CUI and CHEN does not explicitly teach: “wherein the second pressure is greater than the first pressure.” As explained above, the “plasma-assisted cleaning process” involves remote plasma activation of the first reactant gas, and the “chemical cleaning process” involves in-situ plasma activation of the second reactant gas.
In the chamber cleaning art, in-situ plasma activation and thermal activation are considered similar and analogous ways of activating a given etchant gas. For example, WU (which teaches using reactant gas to clean a CVD process chamber, see para. 0007-08, 0016-17) states that: 
During a typical dry chamber cleaning process, reactive species are generated from a precursor using one or more activation means such as in-situ plasma, remote plasma, thermal heating, and ultra-violet (UV) treatment (para. 0004);
The process gas may be activated by one or more energy sources such as, but not limited to, in situ plasma, remote plasma, remote thermal/catalytic activation, in-situ thermal heating, electron attachment, and photo activation to form reactive species. These sources may be used alone or in combination (para. 0022).
 Moreover, WU teaches that the pressure used in thermal activation is generally 1 Torr to 760 Torr (para. 0023); this means the pressure used in thermal activation can be higher than the 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of CUI and CHEN by substituting in-situ plasma activation with thermal activation for the chemical cleaning process, with reasonable expectation of cleaning the reaction chamber. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. As explained above, in-situ plasma activation and thermal activation are similar and analogous ways of activating a given etchant gas to generate reactive species. Thus, their substitution would yield predictable results. 
The limitation “wherein the second pressure is greater than the first pressure” is considered obvious in light of CUI and WU, because it’s known in the art that the pressure used in thermal activation can be higher than the pressure used in remote plasma activation (as explained above).
Regarding claim 2
Regarding claim 3, the combination of CUI, CHEN and WU teaches the method of claim 1. CUI teaches wherein the tube deposits comprise silicon (Si) or Si- containing compounds (performing silicon-based deposition in the chamber can produce unwanted deposition inside the chamber, see col. 1 line 7-19).
Regarding claim 5, the combination of CUI, CHEN and WU teaches the method of claim 1. CUI teaches wherein the first reactant gas further comprises nitrogen trifluoride NF3 (see col. 3 line 60-63, col. 4 line 3-9).
Regarding claim 8, the combination of CUI, CHEN and WU teaches the method of claim 1. Because the combination teaches the steps of claim 1, including that the second pressure is greater than the first pressure (as explained above), it’s reasonably expected that the combination would also achieve the result of increasing the Si concentration in the second reactant gas. As explained above, the combination teaches removing tube deposits comprising silicon or Si-containing compounds; a person having ordinary skill in the art would understand that, as those deposits are removed over time, their concentration would also increase.
Regarding claim 9
Regarding claim 19, CUI teaches a non-transitory computer-readable medium storing computer- executable instructions thereon (computer programs stored on HDD, floppy, card rack, removable disk, etc., col. 9 line 7-16) that when executed perform a method for cleaning a semiconductor processing reaction chamber (the computer program controls the operation of system 110, col. 9 line 7-16, system 110 includes CVD chamber 113, fig. 6A; as explained above, CUI teaches a method of cleaning the CVD chamber).
As explained above, CUI’s method comprises:
performing a plasma-assisted cleaning process to clean tube deposits formed on an inner surface of the semiconductor processing reaction chamber (CVD substrate processing chamber), wherein the plasma-assisted cleaning process comprises: providing a first reactant gas to a remote plasma source chamber to generate a plasma, wherein the plasma comprises a fluorine-containing radical; and providing the plasma from the remote plasma source chamber to the semiconductor processing reaction chamber to clean the tube deposits; 
performing a chemical cleaning process by providing a second reactant gas directly to the semiconductor processing reaction chamber without going through the remote plasma source, after performing the plasma-assisted cleaning process, wherein the second reactant gas is different from the first reactant gas; and 
automatically closing a first outlet valve to stop supplying the first reactant gas to the remote plasma source chamber, opening a bypass valve that bypasses the remote plasma source and directly couples a gas to the semiconductor processing reaction chamber, and opening a second outlet valve that supplies the second reactant gas to the bypass valve to supply the second reactant gas directly to the semiconductor processing reaction chamber;
wherein the plasma-assisted cleaning process is performed at a first pressure and the chemical cleaning process is performed at a second pressure.
A person having ordinary skill in the art would understand that CUI’s plasma-assisted cleaning process involves remote plasma activation of the first reactant gas, and CUI’s chemical cleaning process involves in-situ plasma activation of the second reactant gas.
As explained above, although CUI does not explicitly teach closing a first input valve to the RPS, input valves are well known in the art and it would’ve been obvious to modify CUI to incorporate an input valve to the remote plasma source (e.g., RPS 150) and closing that input valve when switching from first etchant gas to second etchant gas, with reasonable expectation of controlling gas supply into the RPS.
CUI does not explicitly teach: 
“determining a semiconductor material concentration in an exhaust gas produced by the plasma-assisted cleaning process”;
performing the chemical cleaning process “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold”;
opening and closing those valves in the switching operation “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold”;
“wherein the second pressure is greater than the first pressure.”
As explained above, CHEN teaches those limitations (first three bullets), and it would’ve been obvious to further modify CUI to incorporate determining a semiconductor material concentration in an exhaust gas produced by the remote plasma cleaning process and performing the chemical cleaning process when the semiconductor material concentration is determined to be equal to or below a predetermined threshold (as taught by CHEN), with reasonable expectation of cleaning the chamber. In the resulting combination, the opening and closing of valves in the switching operation would occur when the semiconductor material concentration is determined to be equal to or below a predetermined threshold.
The combination of CUI and CHEN does not explicitly teach: “wherein the second pressure is greater than the first pressure.” As explained above, in the chamber cleaning art, in-situ plasma activation and thermal activation are considered similar and analogous ways of activating a given etchant gas (see WU). Moreover, WU teaches that the pressure used in thermal 
As explained above, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of CUI and CHEN by substituting in-situ plasma activation with thermal activation for the chemical cleaning process, with reasonable expectation of cleaning the reaction chamber. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. The limitation “wherein the second pressure is greater than the first pressure” is considered obvious in light of CUI and WU, because it’s known in the art that the pressure used in thermal activation can be higher than the pressure used in remote plasma activation (as explained above).
Regarding claim 21, the combination of CUI, CHEN and WU teaches the non-transitory computer-readable medium of claim 19. As explained above, CUI teaches the tube deposits comprise silicon (Si) or Si-containing compounds.
The combination does not teach wherein the deposition reaction chamber comprises quartz or silicon carbide. As explained above, WU teaches that a CVD chamber can comprise an insulating material such as quartz (para. 0017), and it would’ve been obvious to a person having ordinary skill in the art to incorporate quartz in the reaction chamber (as taught by WU), with reasonable expectation of insulating the chamber. 
Regarding claim 23
Regarding claim 26, the combination of CUI, CHEN and WU teaches the non-transitory computer-readable medium of claim 19. As explained above, wherein the plasma-assisted cleaning process is performed at a first pressure and the chemical cleaning process is performed at a second pressure, wherein the pressures are different. Also as explained above, the plasma-assisted cleaning process inherently has a temperature (“first temperature”) and the chemical cleaning process inherently has a temperature (“second temperature”). As explained above, the chemical cleaning process is thermally activated, which means it involves heating (see WU at para. 0023). Thus, a person having ordinary skill in the art would reasonably expect that the thermally activated chemical cleaning process has a higher temperature than the plasma-assisted cleaning process.
Regarding claim 30, the combination of CUI, CHEN and WU teaches the method of claim 1. CUI teaches an inert carrier gas line is coupled to the deposition reaction chamber (see col. 3 line 49-55, inert gas such as argon or helium is introduced into the chamber; see col. 7 line 45-50, fig. 6A-6B, a gas delivery system 133 provides gases from sources, including argon, to CVD chamber via delivery lines 138). 
The combination does not explicitly teach supplying the inert carrier gas to provide thickness control of tube deposits within the deposition reaction chamber. But it’s well known in the art to use the inert gas as a diluent of the reactant gas (see WU at para. 0020, inert diluent gases such as argon or helium may be added to the process gas). A person having ordinary skill in the art would understand that, because the reactant gas reacts with the deposits, diluting the reactant gas affects the reaction between the gas and the deposits, which in turn affects the thickness of deposits within the CVD chamber. Thus, the inert gas provides thickness control. Before the effective filing date of the claimed invention, it would’ve been obvious to a person See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 31, the combination of CUI, CHEN and WU teaches the method of claim 1. CUI teaches an inert carrier gas line is coupled to the remote plasma source chamber (see col. 8 line 49-68, argon can be supplied to reactor cavity 153 of the remote plasma generator 151). Because argon flows through remote plasma source chamber, it also purges the chamber (for example, any debris would be carried out by the flow).
Regarding claim 32
Regarding claim 33, the combination of CUI, CHEN and WU teaches the method of claim 1. CHEN teaches when the semiconductor material concentration is determined to be equal to or below a predetermined threshold, automatically switching off RF power on the remote plasma source chamber (when the amount of the reaction product acquired by the detection device is reduced to a range of one-twentieth to one-fifth of the peak amount of the reaction product, the controller turns off the remote plasma cleaning device, see para. 0042, 0135).
Regarding claim 34, the combination of CUI, CHEN and WU teaches the non-transitory computer-readable medium of claim 19. CHEN teaches when the semiconductor material concentration is determined to be equal to or below a predetermined threshold, automatically switching off RF power on the remote plasma source chamber (see para. 0042, 0135).

Claims 7, 20, 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CUI, CHEN and WU (as applied to claims 1 and 19), in further view of HARVEY (US Publication 20060021633).
Regarding claim 7, the combination of CUI, CHEN and WU teaches the method of claim 1. 
The combination does not explicitly teach: wherein the semiconductor material concentration is determined by an in-line gas analyzer coupled to an exhaust of the deposition reaction chamber. 
HARVEY teaches
Like CHEN, HARVEY teaches determining a semiconductor material concentration (measuring the concentration of reaction products, e.g., fluorinated silicon such as SiF4, see para. 0006, 0022, 0048, claims 11-13, 19-20) in an exhaust gas (in the effluent exiting the chamber, para. 0022) produced by the plasma-assisted cleaning process (reactive species in the plasma react with deposits, para. 0022); and determining when the semiconductor material concentration is equal to or below a predetermined threshold value (analyzing when the concentration of reaction products falls below certain level, para. 0049). Moreover, HARVEY teaches wherein the semiconductor material concentration is determined by an in-line gas analyzer (detector 26, fig. 1) coupled to an exhaust (coupled to effluent channel 24, but also can be posited in effluent channel 24, para. 0022) of the deposition reaction chamber (chamber 20).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CUI, CHEN and WU to incorporate an in-line gas analyzer coupled to an exhaust of the deposition reaction chamber for determining the semiconductor material concentration (as taught by HARVEY), with reasonable expectation of monitoring the cleaning process. CUI, CHEN, WU and HARVEY all teach using remote plasma to clean silicon-based deposits in a deposition reaction chamber; CHEN and HARVEY both teach measuring the semiconductor material concentration to monitor the remote plasma cleaning process. It’s well known in the art to use an in-line gas analyzer coupled to an exhaust of the deposition reaction chamber to determine the semiconductor material concentration; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR
Regarding claim 20, the combination of CUI, CHEN and WU teaches the non-transitory computer-readable medium of claim 19.
As explained above, the combination teaches determining a time to switch from the plasma dry plasma-assisted cleaning process to the chemical cleaning process based on the semiconductor material concentration, which is determined by analyzing the exhaust gas (detecting the amount of reaction product in the reaction tail gas). As explained above, the semiconductor material concentration comprises a silicon (Si) concentration (e.g., silicon fluoride, see CHEN at para. 0088, 0094, 0136, 0156; HARVEY also teaches measuring silicon fluoride, para. 0006, 0022, 0048, claims 11-13, 19-20). Thus, determining the time to switch comprises analyzing the exhaust gas and calculating the Si concentration in the exhaust gas.
The combination does not explicitly teach using an in-line gas analyzer coupled to an exhaust pipe. But it’s well known in the art to use an in-line gas analyzer coupled to an exhaust pipe to determine semiconductor material concentration, including a silicon concentration (see HARVEY, as explained above). One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 25, the combination of CUI, CHEN and WU teaches the non-transitory computer-readable medium of claim 19. The combination does not explicitly teach wherein the semiconductor material concentration is determined by an in-line gas analyzer coupled to an exhaust of the semiconductor processing reaction chamber. But it’s well known in the art to use an in-line gas analyzer coupled to an exhaust of the semiconductor processing reaction chamber to determine the semiconductor material concentration (see HARVEY, as explained above). One See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 27, CUI teaches a method for cleaning a semiconductor processing reaction chamber (as explained above). As explained above, CUI’s method comprises:
performing a plasma-assisted cleaning process to clean tube deposits formed on an inner surface of the semiconductor processing reaction chamber, wherein the plasma-assisted cleaning process comprises: providing a first reactant gas to a remote plasma source chamber to generate a plasma; and providing the plasma from the remote plasma source chamber to the semiconductor processing reaction chamber to clean the tube deposits; 
performing a chemical cleaning process by providing a second reactant gas directly to the semiconductor processing reaction chamber without going through the remote plasma source, after performing the plasma-assisted cleaning process, wherein the second reactant gas is different from the first reactant gas; and 
automatically closing a first outlet valve to stop supplying the first reactant gas to the remote plasma source chamber, opening a bypass valve that bypasses the remote plasma source and directly couples a gas to the semiconductor processing reaction chamber, and opening a second outlet valve that supplies the second reactant gas to the bypass valve to supply the second reactant gas directly to the semiconductor processing reaction chamber when the semiconductor material concentration is determined to be equal to or below the predetermined threshold;
wherein the plasma-assisted cleaning process is performed at a first pressure and the chemical cleaning process is performed at a second pressure.
A person having ordinary skill in the art would understand that CUI’s plasma-assisted cleaning process involves remote plasma activation of the first reactant gas, and CUI’s chemical cleaning process involves in-situ plasma activation of the second reactant gas.
As explained above, although CUI does not explicitly teach closing a first input valve to the RPS, input valves are well known in the art and it would’ve been obvious to modify CUI to incorporate an input valve to the remote plasma source (e.g., RPS 150) and closing that input 
CUI does not explicitly teach: 
“determining a semiconductor material concentration in an exhaust gas produced by the plasma-assisted cleaning process”;
performing the chemical cleaning process “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold”;
opening and closing those valves in the switching operation “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold”;
“wherein the second pressure is greater than the first pressure.”
As explained above, CHEN teaches those limitations (first three bullets), and it would’ve been obvious to further modify CUI to incorporate determining a semiconductor material concentration in an exhaust gas produced by the remote plasma cleaning process and performing the chemical cleaning process when the semiconductor material concentration is determined to be equal to or below a predetermined threshold (as taught by CHEN), with reasonable expectation of cleaning the chamber. In the resulting combination, the opening and closing of valves in the switching operation would occur when the semiconductor material concentration is determined to be equal to or below a predetermined threshold.
The combination of CUI and CHEN does not explicitly teach: “wherein the second pressure is greater than the first pressure.” As explained above, in the chamber cleaning art, in-situ plasma activation and thermal activation are considered similar and analogous ways of activating a given etchant gas (see WU). Moreover, WU teaches that the pressure used in thermal activation is generally 1 Torr to 760 Torr (para. 0023); this means the pressure used in thermal activation can be higher than the pressure used in remote plasma activation (see CUI, using 1-5 Torr, as explained above; see WU at para. 0032, 0045, 0048-49, using 4 Torr).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of CUI and CHEN by substituting in-situ plasma activation with thermal activation for the chemical cleaning process, with reasonable expectation of cleaning the reaction chamber. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. The limitation “wherein the second pressure is greater than the first pressure” is considered obvious in light of CUI and WU, because it’s known in the art that the pressure used in thermal activation can be higher than the pressure used in remote plasma activation (as explained above).
The combination of CUI, CHEN and WU does not explicitly teach wherein the determining (of semiconductor material concentration) comprises analyzing the exhaust gas using an in-line gas analyzer coupled to an exhaust pipe of the semiconductor processing reaction chamber. But it’s well known in the art to use an in-line gas analyzer coupled to an exhaust pipe of the semiconductor processing reaction chamber to determine the semiconductor material concentration (see HARVEY, as explained above). One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 29, the combination of CUI, CHEN, WU and HARVEY teaches the method of claim 27. As explained above, the combination teaches wherein the plasma-assisted cleaning process is performed at a first pressure and first temperature and the chemical cleaning process is performed at a second pressure different from the first pressure and a second temperature different from the first temperature.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example:
US PGPUB 20050241670 to DONG (“Currently, there are three technology platforms to utilize NF3 for chamber cleaning: thermal, in situ plasma, and remote plasma”);
US PGPUB 20180305814 to FOX (cleaning a reaction chamber with remote plasma and in-situ plasma, wherein the gas delivery system has multiple outlet valves, a first input valve to the RPS, and a bypass valve that bypasses the RPS);
US PGPUB 20050223982 to PARK (teaches multiple outlet valves, a first input valve to the RPS, and a bypass valve that bypasses the RPS);
Korean Publication KR20030080573 to HWANG (teaches a bypass valve that bypasses the RPS).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714